—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered April 10, 1991, after a jury trial, convicting defendant of three counts of robbery in the first degree and one count of attempted robbery in the third degree, and sentencing him to three consecutive terms of 9 to 18 years, to run concurrent with a term of 2 to 4 years, respectively, unanimously affirmed.
Defendant perpetrated three subway robberies, and attempted a fourth in the same vicinity on the same line, within a close time span, in three of which he used a meat cleaver. He was apprehended immediately after two of the robberies, and positively identified in lineups with respect to the other robberies. The offenses were properly joinable under both CPL 200.20 (2) (b), insofar as proof of each crime would have been admissible at trials of the other crimes, and CPL 200.20 (2) (c), as the offenses are defined by the same or similar statutory provisions. Defendant failed to demonstrate misjoinder under *324CPL 200.20 (2) (b), or that the court abused its discretion under CPL 200.20 (3) (see, People v Lane, 56 NY2d 1, 7).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Kupferman, Asch and Kassal, JJ.